NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
IN RE CONAIR CORPORATION,
Petiti0n,er. -
Misce11aneous Docket No. 982
On Petition for Writ of Mandamus to the United
States District C0urt for the Eastern District of Pennsy1-
vania in case n0. 10-CV-1497, Judge Cynthia M. Rufe.
ON PETITION
Before RADER, Chief Judge.
ORDER
Conair Corporation submits a petition for a writ of
mandamus to vacate the Apri1 21, 2011 order of the
United States District Court for the Eastern District of
Pennsylvania denying in part Conair’s motion for a pro-
tective order and to direct the court to stay discovery
pending disposition of Conair’s motion to dismiss the
comp1aint.
Up0n consideration thereof,
I'r ls ORDERE:o THA'1‘:

IN RE CONAIR CORPORATION 2
(1) Bruce A. Rogers is directed to respond no later
than May 7, 2011. .
(2) The order directing Conair to comply with Rogers'
discovery requests is temporarily stayed pending review
of the petition.
FoR THE CoURT
APR 2 7 2911 /S/ Jan H0»ba1y
Date J an Horba1y
C1erk
cc: Edward T. Kang, Esq.
Joshua R. S1avitt, Esq.
C1erk, United States District Court for the Eastern
District Of Pennsy1vania
s 1 9
I.8.  FOR
me F£oEnA\. macon
APR 2 7 2011
.|All~D|B\l¥
dm